Crew III, J.
Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered February 22, 2002, upon a verdict convicting defendant of the crimes of attempted assault in the second degree and promoting prison contraband in the first degree (two counts).
Defendant was indicted and charged with attempted assault in the second degree and promoting prison contraband in the first degree for stabbing a correction officer with a shank at the Southport Correctional Facility in Chemung County. Following a jury trial, defendant was convicted as charged and sentenced to, inter alia, an indeterminate prison term of 3V2 to 7 years. Defendant appeals and we affirm.
Defendant’s principal contention on appeal is that County Court erred in finding that he was competent to stand trial. We disagree. The record reflects that pursuant to court order, defendant was examined by two psychiatrists, both of whom were of the opinion that defendant was competent to stand trial. Moreover, County Court noted defendant’s coherence and awareness during his various appearances and, accordingly, adjudged defendant competent to stand trial. It is to be noted that great deference should be accorded to those findings (see People v Orama, 150 AD2d 505, 506 [1989], lv denied 74 NY2d 744 [1989]). Much is made of the fact that defendant gave short and, indeed, evasive answers during his psychiatric evaluation and was generally uncooperative. We need only note that a determination of competency is based upon a defendant’s ability, not willingness, to assist his or her attorney (see People v McMillan, 212 AD2d 445, 446 [1995], lv denied 85 NY2d 976 [1995]; People v Orama, supra at 506). We have considered defendant’s remaining arguments contained in his pro se submission and find them equally without merit.
Cardona, P.J., Mercure, Peters and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.